Citation Nr: 9916200	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision rendered 
by the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for entitlement to service connection for 
PTSD.  A notice of disagreement was received in November 
1996, the RO issued a statement of the case in November 1998, 
and a substantive appeal was received in March 1997.

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his service in Vietnam.

2.  There has been no verification of the inservice stressors 
claimed by the veteran, nor is there a clear diagnosis of 
PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
period of active military service.  38 U.S.C.A. §1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the RO rendered a September 1990 
rating decision denying, in pertinent part, the veteran's 
claim of entitlement to service connection for a mental 
disorder, to include PTSD.  As the claims file reflects that 
the veteran did not appeal this decision, the RO's September 
1990 rating decision is a final decision.  38 U.S.C.A. 
§ 7105(c).  However, although the decision is final, If new 
and material evidence is presented or secured, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

Recent judicial decisions have set forth a three-step analysis 
to be applied when a claimant seeks to reopen a claim which is 
the subject of a prior final decision.  Elkins v. West, No. 
97-1534 (U.S. Vet. App. February 17, 1999), Winters v. West, 
No. 97-2180 (U.S. Vet. App. February 17, 1999) (en banc), 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well grounded under 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

The March 1996 rating decision from which the present appeal 
arises notes that a reopened claim was received in December 
1995.  Although not articulated in the March 1996 rating 
decision or in the November 1996 statement of the case, it 
appears that the RO effectively determined that there was new 
and material evidence to reopen the veteran's claim.  
Further, the March 1996 rating decision clearly shows and 
analysis of the veteran's claim on the merits, and thus 
implies a finding that the claim is well-grounded.  After 
reviewing the record, the Board believes that there is a 
reasonable basis for affirming the implied finding of new and 
material evidence to reopen the claim as well as the implied 
finding of a well-grounded claim.  Evidence received since 
the September 1990 rating decision includes medical evidence 
showing that the veteran has been enrolled in a PTSD for PTSD 
symptoms.  This evidence is not duplicative of evidence of 
record in September 1990, and the Board (assuming the 
truthfulness of the evidence) finds that it is new and 
material evidence and that it also is sufficient to show a 
current diagnosis as well as a nexus for well-grounded 
purposes.  The Board therefore proceeds with a review of the 
veteran's claim on the merits. 

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
With regard to PTSD claims, there must be (1) medical 
evidence establishing a clear diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal 
connection between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet App. 128, 138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996). 

To begin with, the record includes no medical evidence of a 
clear diagnosis of PTSD.  While an October 1998 letter form a 
VA staff psychologist is to the effect that the psychologist 
has been working with the veteran for the past two years 
helping him deal with his PTSD, the clear preponderance of 
the medical evidence (both private and VA) is against a 
finding of a clear diagnosis of PTSD. 

Post-service service medical records begin with private 
outpatient treatment records, dated in October 1975 and 
November 1975, showing that  the veteran was diagnosed with 
drug dependence paranoid personality characteristics.  An 
October 1989 VA hospital discharge summary stated that the 
veteran was admitted for complaints of drug dependence, 
anxiety, and depression.  The diagnosis was continuous mixed 
substance abuse.   An April 1990 VA hospital discharge 
summary was admitted for excessive use of alcohol and 
marijuana with associated depression.  The diagnosis was 
continuous mixed substance dependence of cannabis and 
alcohol.  VA outpatient treatment records dated in May 1990 
show the veteran was seen for complaints associated with his 
drug dependence and family problems.  An undated VA 
outpatient treatment record reported the veteran's primary 
problem was marijuana abuse, and a possible borderline 
personality disorder.  The examiner did not think that the 
veteran had a major depressive syndrome, any psychotic 
illness, or that he met the criteria for PTSD.  A February 
1996 VA PTSD examination report diagnosed the veteran with 
the following: dysthymia; mild alcohol, nicotine, and 
cannabis dependence; antisocial personality traits.  The 
examiner further opined that "[t]here is no significant 
evidence presented to justify a diagnosis of [PTSD]...."  A 
May 1997 VA hospital discharge summary included the following 
diagnoses: marijuana abuse, in short remission; polysubstance 
abuse, in remission; personality disorder, not otherwise 
specified.  The summary further stated that "[o]n complete 
diagnosis, [the veteran] appeared to over report some 
symptoms and that, overall, his major diagnosis appeared to 
be long-standing substance abuse with few symptoms of 
[PTSD]."

Further, the record does not include credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If a veteran had engaged in combat with the enemy, 
he is entitled to have his lay statements relating to 
stressor or stressors accepted, without need for further 
corroboration, as satisfactory evidence that claimed in-
service stressors occurred, unless his descriptions were not 
consistent with circumstances, conditions, or hardships of 
service.  If the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation then it will be 
established that he engaged in combat.  38 C.F.R. § 3.304(f) 
(1996).  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If it 
is determined that he did not engage in combat, credible 
supporting evidence from any source showing that his claimed 
in-service stressors actually occurred is required for him to 
prevail.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen 
v. Brown at 146-48. 

The evidence of record does not show that the veteran was 
awarded any combat citation so as to establish engagement in 
combat.  Moreover, it has not otherwise been shown that he 
engaged in combat.  While the veteran has testified as to an 
ambush attack during which he was fired upon, there is no 
evidence to support his testimony in this regard.  The RO has 
reviewed the veteran's service records as well as various 
documents obtained from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) regarding the unit to 
which he was assigned.  While in Vietnam he was assigned to 
the 87th Engineer Battalion (construction), stationed at Cam 
Ranh Bay.  The documentation produced by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) shows 
that there was significant enemy activity in and around the 
area of Cam Ranh Bay.  However, the fact that the veteran was 
in a combat area is not in itself sufficient to show that he 
engaged in combat.  

Since it has not been shown that the veteran engaged in 
combat, then credible supporting evidence showing that the 
claimed in-service stressor actually occurred is necessary.  
Cohen.  Again, based on the information furnished by the 
veteran, a request was made to USASCRUR to verify the claimed 
stressor.  However, the claimed stressor could not be 
verified.  

In sum, the veteran's PTSD claim must be denied for lack of a 
clear medical diagnosis of PTSD as well as a lack of 
verification of the claimed inservice stressor.  The Board 
notes at this point that it does not appear that any records 
from the veteran's PTSD therapy group have been requested.  
However, in view of the fact that there has been no 
verification of the claimed inservice stressor, the Board 
does not believe any useful purpose would be served by 
delaying the veteran's appeal by remanding for such records.   


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

